                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

 COLLEEN SULLIVAN BERRY, et al.,                 )   CASE NO. 1:19-CV-890
                                                 )
               Plaintiffs,                       )
                                                 )   JUDGE DAN AARON POLSTER
        v.                                       )
                                                 )
 CLARK INDUS. INSULATION COMP, et                )   OPINION & ORDER
 al.,                                            )
                                                 )
               Defendants.

 ELIZABETH REARDON,                              )   CASE NO. 1:19-CV-892
                                                 )
               Plaintiff,                        )
                                                 )
        v.                                       )
                                                 )
 COLGATE-PALMOLIVE COMP, et al.,                 )
                                                 )
               Defendants.                       )


       The above-captioned cases were removed to this Court on April 19, 2019. See Case No.

19-CV-890, Doc #: 1; Case No. 19-CV-892, Doc #: 1. The ground for removal was that both cases

were related to a pending Chapter 11 bankruptcy. See 28 U.S.C. § 1334(b). In both Notices of

Removal, Defendant Johnson & Johnson requested that this Court stay any ruling on any

dispositive or remand motions until the District Court for the District of Delaware ruled on its

Motion to Fix Venue. The Court granted Johnson & Johnson’s request to stay these cases on May

6, 2019. See Non-Document Order. On July 22, 2019, Johnson & Johnson filed Letters notifying

the Court that the District Court for the District of Delaware denied Johnson & Johnson’s Motion

to Fix Venue. In its Opinion, the District of Delaware found that it did not have subject matter

jurisdiction over these actions because they were not related to the Chapter 11 bankruptcy. The
District of Delaware also noted that at least 346 of these actions have been remanded back to state

courts. The Court finds that remand is also appropriate in these cases. Accordingly, the above-

captioned cases are hereby REMANDED to the Cuyahoga County Court of Common Pleas.

       IT IS SO ORDERED.

                                                     /s/Dan Aaron Polster July 24, 2019
                                                     DAN AARON POLSTER
                                                     UNITED STATES DISTRICT COURT




                                                2
